OGG, Chief Judge,
specially concurring:
I agree that this is not an appealable final judgment and that this court lacks jurisdiction to determine the merits of the issues raised in this appeal. I base my decision upon a different approach and have therefore filed this concurring opinion:
Unless a judgment is substantively ap-pealable as a final judgment pursuant to A.R.S. § 12-2101(B), or is made appealable pursuant to some other statute, it cannot be made appealable by the addition of rule 54(b) language. This is one of the important holdings in Cook v. Cook, 26 Ariz.App. 163, 547 P.2d 15 (1976). There, the trial court rendered a partial summary judgment in favor of the plaintiffs on the issue of liability. Rule 54(b) language was included in the summary judgment. This court noted that the partial summary judgment was not appealable as a final judgment pursuant to A.R.S. § 12-2101(B), but that the appeal could be sustained as one from an “interlocutory judgment which determines the rights of the parties and directs an accounting or other proceeding to determine the amount of recovery” pursuant to § 12-2101(G). The inclusion of 54(b) language in such a situation was viewed as a sufficient indication that the “interlocutory” judgment was the final determination of the trial court so as to make review by appeal appropriate. This court in Cook noted however that the trial court should exercise its sound discretion in rule 54(b) certifications in order to avoid hardship, delay and unnecessary appeals.
It is clear that on occasion a trial judge may abuse his discretion in using rule 54(b) language. In Pulaski v. Perkins, 127 Ariz. 216, 619 P.2d 488 (1980), this court found that the trial court abused its discretion in including rule 54(b) language in its judgment, and refused to accept jurisdiction of an appeal. This court noted: “54(b) orders should not be entered routinely or as a courtesy or accommodation to counsel.”
*329In the present case, the trial judge abused his discretion in the use of rule 54(b). There are three requirements for the entry of a final judgment by the trial court under rule 54(b): (1) there must be more than one claim for relief or more than one party against whom relief is sought; (2) there must be an express determination in the judgment that there is no just reason for delay; and (3) there must be an express direction for the entry of the judgment. Stevens v. Mehagian’s Home Furnishings, Inc., 90 Ariz. 42, 365 P.2d 208 (1961). Since requirements (2) and (3) have been met in this case, we must consider requirement (1).
The line between deciding one of several claims and deciding only part of a claim is often obscure. The United States Supreme Court has stated in the context of rule 54(b) that a complaint asserting only one “legal right” is a single claim, even though it asserts multiple remedies. Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 96 S.Ct. 1202, 47 L.Ed.2d 435 (1976). (Court held that a complaint that alleged employer’s insurance benefits and maternity leave regulations discriminated against women employees and sought injunctive relief, damages, costs and attorneys’ fees constituted a single claim).
The Arizona Supreme Court has stated that for purposes of rule 54(b), multiple claims exist “if the factual basis for recovery states a number of different claims that could have been separately enforced.” Title Ins. Co. of Minn. v. Acumen Trading Co., 121 Ariz. 525, 591 P.2d 1302 (1979). (Award of attorney fees under statute was “inextricably” tied to granting of motion for summary judgment, thus constituting only one claim).
C. Wright and A. Miller, Federal Practice and Procedure: Civil § 2657 (1973) attempts to provide a workable distinction between multiple claims and a single claim:
A single claimant presents multiple claims for relief . . . when his possible recoveries are more than one in number and not mutually exclusive or, stated another way, when the facts give rise to more than one legal right or cause of action.... However, when a claimant presents a number of legal theories, but will be permitted to recover only on one of them, his bases for recovery are mutually exclusive, or simply presented in the alternative, and he has only a single claim for relief for purposes of rule 54(b).
The cases of Doerflinger v. New York Life Ins. Co., 88 Wash.2d 878, 567 P.2d 230 (1977) and Ochs v. Northwestern Nat. Life Ins. Co., 254 N.W.2d 163 (S.D.1977) provide a good discussion of the distinction between a single claim and multiple claims. See also Gas-A-Car, Inc., v. American Petrofina, Inc., 484 F.2d 1102 (10th Cir. 1973); United States v. Kocher, 468 F.2d 503 (2d Cir. 1972), cert, denied 411 U.S. 931, 93 S.Ct. 1897, 36 L.Ed.2d 390; Singer Housing Co. v. Seven Lakes Venture, 466 F.Supp. 369 (D.C.Colo.1979) for cases holding that facts presented multiple claims, and Hasbrouck v. Sheet Metal Workers Local 232, 586 F.2d 691 (9th Cir. 1978); Page v. Preisser, 585 F.2d 336 (8th Cir. 1978); McIntyre v. First Nat. Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Wheeler v. American Home Products Corp., 582 F.2d 891 (5th Cir. 1977); Schexnaydre v. Travelers Ins. Co., 527 F.2d 855 (5th Cir. 1976); U. S. v. Crow, Pope and Land Enterprises, Inc., 474 F.2d 200 (5th Cir. 1973); Arnold v. Bache & Co., 377 F.Supp. 66 (D.C.Pa.1973) for cases holding that facts presented separate claims.
When analyzed in the light of the above established guidelines, the plaintiffs’ complaint in the present case presents a single claim. Perhaps a complaint could have been drafted that would have set out separate claims; in theory the claim of assault and battery and breach of contract are not mutually exclusive theories of recovery. In the present case, however, no attempt was made to separate the legal theories of recovery. The complaint “inextricably links” the theories of recovery. In one count, the complaint sets forth the cause of action as follows:
The conduct of Dr. Adrian, on behalf of himself and the other Adrian-related Defendants, constituted medical negligence, battery, breach of contract for medical *330treatment without such untoward complications, and created a condition through improper medical and surgical care and treatment which itself justifies a finding of negligence, through operation of the doctrine of res ipsa loquitur, and Dr. Adrian further failed to secure the informed consent of the Musas relative to the procedure in question, misrepresenting his competence and ability as a surgeon and failing to adequately warn and to disclose the risks of harm to which the Musas subjected themselves at the hands of Dr. Adrian. Appropriate exemplary damages should be assessed against all Defendants.
The plaintiffs’ answers to interrogatories propounded by the defendants also indicate that the plaintiff intended to link his theories of recovery together. When asked to describe the acts or failure to act that proximately caused the injury, the plaintiff only answered that Dr. Adrian’s diagnosis and surgery fell below the applicable standard of care. No attempt was made to establish that Dr. Adrian had breached a contract with the plaintiff or caused a battery to occur.
The case of Neeriemer v. Superior Court of Maricopa County, 13 Ariz.App. 460, 477 P.2d 746 (1970) is analogous to the present case. Neeriemer involved the issue of whether an amendment to a complaint alleging battery by reason of a doctor’s failure to obtain informed consent related back in time to the filing of the original complaint which had alleged negligence. This court rejected the argument that the after-pleaded claim constituted a new cause of action, and held that it was merely an additional specification of malpractice. This court noted:
If, as has been pleaded without theoretical challenge here, battery is the correct form of recovery for the wrong of failing to secure an informed consent to a surgical operation, then clearly the operation itself gives rise to the claim. If, on the other hand, the preferred form of the claim is simply negligence in failing to advise the patient of pertinent hazards and alternative remedies, still the duty referred to was not breached (and the omission was not complete or ascertainable) until the operation actually took place. While petitioner might have had at some given time several days prior to the operation a theoretical claim for incomplete or insufficient medical advice, entitling him to damages for breach of contract or perhaps nominal damages for malpractice, he was not substantially wronged in the sense of his amended claim until he actually underwent the operation to which he now alleges he did not intelligently consent. In other words, the term “lack of informed consent” demands an object, or predicate: consent to what? The operation itself is an indispensable element of the wrong.
13 Ariz.App. at 463-464, 477 P.2d at 749-750.
In conclusion, as the court found in Neer-iemer, the assertions of medical negligence, battery and breach of contract are specifications of medical malpractice and constitute one claim. Therefore one of the requirements of Rule 54(b) has not been met, and this court lacks jurisdiction to consider the appeal on the merits.
I agree that this appeal should be dismissed and remanded for trial.